Citation Nr: 1747858	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-43 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability with poor eyesight (claimed as hypermetropia presbyopia).

3.  Entitlement to service connection for a cerebrovascular accident (CVA) (also claimed as a cerebral aneurysm).

4.  Entitlement to service connection for recurrent headaches.

5.  Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for an acquired psychiatric disability, including a depressive disorder not otherwise specified (NOS).

7.  Entitlement to service connection for a back disability, including lumbar degenerative disc disease, L5 spondylosis and grade 1 spondylolisthesis of L5/S1 claimed as degeneration of the intervertebral disc.

8.  Entitlement to service connection for vertigo.

9.  Entitlement to service connection for epiphora, stenosis of lachrymal punctum, claimed as dry eye syndrome.

10.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's wife and son


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2016, the Veteran's wife and son testified on his behalf during a hearing at the RO before the undersigned, as he was bedridden.  A transcript of the hearing is of record.

In a June 2016 decision, the Board reopened the Veteran's previously denied claims for service connection for hypertension, a skin disability, and poor eyesight (claimed as hypermetropia presbyopia), granted his claims for service connection for bilateral hearing loss and tinnitus, and denied his claims for service connection for posttraumatic stress disorder (PTSD), hypercholesterolemia, and prostate hypertrophy claimed as hypertrophy and an urological disorder (prostate/urological disorder).  

Also in June 2016, the Board remanded the reopened claims for service connection for hypertension, a skin disability including dermatitis, and hypermetropia presbyopia, and the claims for service connection for a back disability, CVA, dry eye syndrome, headaches, vertigo, GERD, erectile dysfunction, and an acquired psychiatric disorder other than PTSD, to the Agency of Original Jurisdiction (AOJ) for further development.

November 2016 and January 2017 rating decisions granted service connection for onychomycosis, dermatitis, and dermatophytosis, that represents a full grant of the benefits sought as to the Veteran's claim for service connection for a skin disability.

The January 2017 supplemental statement of the case (SSOC) erroneously includes the matter of entitlement to service connection for hypercholesterolemia among the claims still on appeal.  The Board denied this issue in its June 2016 decision.  The Board's decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(b) (2016).

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's claim regarding poor eyesight has been recharacterized to encompass diagnoses beyond hypermetropia presbyopia.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The Board observes that, in June 2016, it noted that the issues of entitlement to service connection for a traumatic brain injury and memory loss were raised by the record in a June 2012 statement, but were not adjudicated by the AOJ (see 6/16/12 VBMS Correspondence, p. 7), and referred the issues to the AOJ for further action.  There is no indication that the AOJ has yet considered these claims.  Therefore, the Board does not have jurisdiction over them, and they are, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, headaches, GERD, vertigo, and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative medical and other evidence of record demonstrates that the Veteran has a current diagnosis of hypertension and he has had continuous hypertensive symptomatology since his active service

2.  The weight of the probative medical evidence of record shows that the Veteran has an eye disability, diagnosed as mild hypertensive retinopathy vascular changes, that is proximately due to his hypertension.

3.  The weight of the probative medical evidence of record shows that the Veteran had a CVA that is proximately due to his hypertension.

4.  The Veteran's visual problems attributed to hypermetropia and presbyopia involve refractive error of the eye, and refractive error is not a disease or disability within the meaning of legislation providing for VA benefits; there is no evidence of superimposed eye injury or disease in service; and, the Veteran does not have current dry eye syndrome.

5.  The probative medical and other evidence of record weighs against a finding that the Veteran's back disability, including lumbar degenerative disc disease, L5 spondylosis and grade 1 spondylolisthesis of L5/S1 claimed as degeneration of the intervertebral disc, is due to a disease or injury in active service; and, against a finding that mild scoliosis noted prior to entry into active service had a superimposed injury that caused additional disability during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection an eye disability, diagnosed as mild hypertensive retinopathy changes, are met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a CVA are met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for service connection for an eye disability claimed as dry eye syndrome, including epiphora, stenosis of lachrymal punctum, are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  The criteria for service connection for a back disability, including lumbar degenerative disc disease, L5 spondylosis and grade 1 spondylolisthesis of L5/S1 claimed as degeneration of the intervertebral disc, are not met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a letter dated in April 2012, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  In November 2014, the Social Security Administration (SSA) reported that it had no medical records regarding the Veteran.  See 11/14/14 VBMS Medical Treatment Records Furnished by SSA.

The Veteran underwent VA examination in April 2012 regarding his back disability, and in November 2014 for heart disease, vertigo, and headaches, and the examination reports are of record.

The Board's June 2016 remand was to obtain VA and non-VA medical records, a clarifying medical opinion from the April 2012 examiner regarding the Veteran's claim for service connection for a back disability, and medical opinions regarding the Veteran's hypertension, CVA, and eye disabilities.  There has been substantial compliance with this remand, as VA medical opinions were obtained in October and November 2016, and VA and non VA medical records, dated to January 2017, were obtained.

The October and November 2016 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The October and November 2016 opinions cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including  cardiovascular renal disease (including hypertension), arthritis, and certain organic diseases of the nervous system.  The Veterans Benefits Administration (VBA) created a list of disabilities it considers to be "organic diseases of the nervous system" in the M21-1.  Per M21-1 III.iv.4.G.1.d, such diseases include, among others, migraine headaches.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service-connected disability, by a service-connected disability.  38 C.F.R. § 3.310(a), (b).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310(b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain enumerated diseases, but not back, dry eye, or psychiatric disorders, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998).  Thus, presumption is not the sole method for showing causation.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  See VAOPGCPREC 82-90.  Service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  In determining whether a disorder is disease or defect, the rule is that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Service connection, however, may be granted for additional disability due to disease or injury superimposed upon the defect during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.

VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Presbyopia is a refractive error also called farsightedness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 1994).  Hypermetropia is also a refractive error.  Id. at 796-7, 1349.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Where a disease or disability is diagnosed proximate to the current appeal, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky, supra.

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 465.

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of neurologic, psychiatric, or orthopedic, pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he served in the Republic of Vietnam from November 1966 to November 1967 and may have been exposed to herbicides.  See 5/15/90 VBMS Military Personnel Record, page 3.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  His service in Vietnam and presumed herbicide exposure is conceded.  

A. Hypertension

Contentions

The Veteran contends that he has hypertension that had its onset during active military service or soon after discharge.

Facts and Analysis

Service treatment records do not discuss treatment for elevated blood pressure or a diagnosis of hypertension.

The post service medical evidence includes the November 2014 VA examination report indicating that the Veteran was diagnosed with hypertension in approximately 1978 by a VA physician at the Ponce Satellite clinic, as noted in a September 2, 1981 treatment record from St. Luke's Hospital.  See November 2014 VA examination report at page 2.  The examiner explained that St. Luke's was used as a fee-basis facility by VA for veterans in the Ponce area.  The examiner observed that the Veteran had normal blood pressure when examined for separation in November 1967.

During the April 2016 Board hearing, the Veteran's wife testified that they knew each for five years before they married 47 years ago.  See Board hearing transcript at pages 3 and 11.  She stated that the Veteran had hypertension since 1965 and had headaches with it.  Id. at 4.  The Veteran's wife said "[t]he doctor will say that . . . was a silent bomb because he, it so strong."  Id.  The Veteran's son offered that the Veteran's hypertension created his eye problems.  Id. at 18.  The son stated that the Veteran's high blood pressure during active service caused increased blood flow/blood pressure to his eye that created problems, leading to veins popping for which eye surgery was performed in 2008 and a glass eye inserted.  Id. at 5.

A November 2016 VA examiner noted that the Veteran had hypertension for which he took prescribed medication.  The examiner observed that the Veteran was bedridden since October 2015, and suffered a CVA with intracranial hemorrhage with residual left hemiplegia and aphasia.  He had a tracheostomy and gastrostomy and was unable to talk.  Medical information was obtained from his records and provided by his wife who accompanied him to the examination.

According to the Veteran's wife, the Veteran suffered from hypertension since 1967 for which he was treated by private physicians.  She said his hypertension was hard to control, despite good adherence to therapy.  He was treated with several prescribed medications until good blood pressure control was achieved.  The Veteran's blood pressure remained under control until October 2015 when he had an acute stroke and was diagnosed with an intracranial hemorrhage that required surgical intervention due to severe cerebral edema.  Since that time, he remained bedridden and required assistance for all activities of daily living.

The examiner opined that the Veteran's hypertension, as likely as not, had its onset during his active military service.  The examiner explained that his service treatment records did not reveal recorded measures of elevated blood pressures or a diagnosis of hypertension and his examination in November 1967, prior to separation, normal blood pressure readings of 120/80.  The examiner found no recorded evidence of diagnosis of, or treatment for, hypertension in the first year after discharge from active service.

The examiner noted the November 2014 VA examination report discussed above and that hypertension was not included in the list of diseases associated with Agent Orange exposure, so it was likely not the result of a disease of injury in active service, due to exposure to herbicides, or manifest within one year after discharge.

The examiner further noted the medical history provided by the Veteran's wife, which included her testimony during the April 2016 Board hearing.  The examiner pointed to the Veteran's wife statements that he had "some terrible headaches since discharge mostly because of his high blood pressure"; "since he came out of the Army, like '65; the doctor say that was a silent bomb because he, it so strong."  See Board hearing transcript at pages 3-4.

According to the VA examiner, her opinion for the Veteran's hypertension not being related to his military service was based not only on the absence of evidence in his service treatment records, but on all available medical evidence in his VA file and his own statement to the November 2014 VA examiner that related the date of onset of hypertension to be in 1978, that was more than 10 years after his release from active service in November 1967.

Nevertheless, the examiner concluded that, since the Veteran's wife stated that she knew him back more than 50 years, and that he had hypertension "since he came out of the Army, like '65"; (and) the doctor say that was a silent bomb because he, it so strong", based on the Veteran's wife's testimony, the Veteran's hypertension as likely as not had its onset during active military service.

The Veteran and his wife have provided competent statements of continuously recurring hypertension symptoms since active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His and his wife's statements in this regard are essentially consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment hypertension symptoms.  

Although the Veteran did not seek treatment for hypertension in service, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding hypertension since service.  The post service medical records are not entirely consistent with the Veteran's testimony, but his wife explained that he sought private medical treatment for hard to control hypertension since approximately 1967.  The November 2016 VA examiner concluded that the Veteran's hypertension had its onset during active service based on his wife's reports of the continuity of his symptomatology.  

Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds him and his wife credible with regard to his account of continuous problems since discharge from active service.

Resolving reasonable doubt in the Veteran's favor, he has had a continuity of symptomatology since service for the currently diagnosed hypertension, and the criteria for service connection for chronic disease have been met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Walker, 708 F.3d at 1338-40.

B. Eye Disability/Dry Eye Syndrome

Contentions

The Veteran attributes his dry eye syndrome to his exposure to herbicides and other explosive materials in Vietnam.  See June 2012 Notice of Disagreement (NOD).  The Veteran's son testified that VA provided lubricating drops and drops to prevent eye infections.  See Board hearing transcript at page 13.

Facts 

Service treatment records do not discuss treatment for an eye or vision disability.

The post service medical evidence includes VA medical records indicating that presbyopia and hypermetropia were noted in December 2002 and, in September 2004, an optometrist noted tear film insufficiency.. See 5/10/12 Legacy Content Manager Documents (LCMD) entries, pp. 474, 517.  In June 2004, the Veteran's medical problems included presbyopia and hypermetropia.  See 5/10/12 LCMD entry, p. 478.

Medical records in September 2008 and February 2010 note complaints of dry eye syndrome, and show ametropia, lacrimal punctum phimosis of the left lower lid, and mild epiphora.  See 5/10/12 LCMD entries, pp.191, 271.  A pterygium excision was performed approximately ten years earlier at the San Juan VA medical center.  Id.  In October 2009, the Veteran's medical problems included dry eye and refractive error.  See 5/10/12 LCMD entry, p. 201.

A March 2010 eye note assessed the Veteran with a refractive error and lacrimal punctum phimosis, as per Dr. R.P., according to the November 2016 VA examination report at pages 8-10.

A June 2010 eye note assessed the Veteran with a refractive error, no evidence of "punti" pathology, poor tears with coreneal debris more in the left than the right eye, and blepharitis, for which artificial tears and eye lid scrubs were advised, according to the November 2016 VA examination report at pages 7-8.  

The October 2016 VA examiner reviewed the Veteran's medical records and opined that it was not at least as likely as not (a 50 percent or greater likelihood) that a disability of the eyes, including hypermetropia presbyopia, or dry eye syndrome, had its onset during his period of service or is otherwise related to the Veteran's period of service, including his exposure to herbicides.

The examiner explained that the Veteran's service treatment records, including his September 1965 pre-induction and November 1967 separation examination reports, show his visual acuity was 20/20 in each eye and do not discuss ocular disorders.  The records were silent as to eye complaints or evidence of dry eye during service.  He did not present a refractive error between 1965 and 1967.

The examiner stated that hypermetropia and presbyopia were considered congenital and developmental disorders and were not present during the Veteran's active duty.  The physician-examiner observed that there was no medical literature reporting refractive error secondary to exposure to herbicides.  Therefore, these claimed conditions were less likely than not caused by incurred in or caused by an inservice event or illness.  There was also no evidence or complaint of an ocular disorder and when examined prior to separation, the Veteran's visual acuity was 20/20 in each eye.  No ocular pathology was reported and the examiner reiterated that refractive errors were considered developmental congenital disorders.

The examiner noted the Veteran's 1992 evaluation, when a bilateral nasal pterygium was found, discussed above, for which surgery was performed.  There was no evidence of pterygium recurrence on current examination.  The examiner explained that nasal pterygium were superficial fibrovascular changes in the conjunctiva that were very common in the tropics due to sun exposure.  The Veteran's November 1967 separation examination report does not mention ocular pathology, and the procedure was performed 25 years after he was discharged.  The examiner concluded that the nasal pterygium was less likely than not a result of an in-service event or illness.

The examiner commented that, during the current examination, the Veteran was bedridden, had a tracheostomy tube, and left hemiplegia, and was only able to follow instruction that could be answered by moving his right hand index finger due to his massive cerebral bleeding due to cerebral aneurysm and arterial hypertension.

The Veteran currently had no evidence of lacrimal punctum dysfunction or punctum pathology, and no evidence of dry eye, according to the VA examiner.

The examiner noted evidence in the record that the Veteran's condition improved and no surgery was recommended as of June 4, 2010, as there was no evidence of punctum pathology found.  The examiner commented that the Veteran's dry eye symptoms at that time were explained as acute active blepharitis.

Further, the examiner explained that the Veteran presented with mild hypertensive retinopathy with no hemorrhages or exudates.  The physician stated that this retinopathy consisted of a spectrum of retinal vascular changes that were related to microvascular damage from elevated blood pressure that was the primary response to hypertension: narrowing and wall sclerosis with thickening of the vessel wall.  According to the examiner, hypertensive retinopathy changes were not caused by refractive error, pterygium or pseudophakia; they were caused by arterial hypertension.

Analysis

Presbyopia and hypermetropia involve refractive error of the eyes.  Refractive error of the eyes, as such, is not a disease within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (affirming the Board's finding that the Veteran's personality disorder was developmental in nature and not subject to service connection); VAOPGCPREC 82-90.

The October 2016 examiner found that the Veteran had no evidence of lacrimal punctum dysfunction or punctum pathology, and no evidence of dry eye, and reported that his condition improved as of June 2010.  See Romanowsky v. Shinseki, 26 Vet. App. at 303.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of dry eye syndrome is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of eye disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for an eye disability claimed as dry eye syndrome, including epiphora, stenosis of lachrymal punctum.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

The Board's analysis, however, does not end here.  The October 2016 VA examiner stated that the Veteran currently had mild hypertensive retinopathy changes and explained that this retinopathy consisted of a spectrum of retinal vascular changes that were related to microvascular damage from elevated blood pressure that was the primary response to hypertension: narrowing and wall sclerosis with thickening of the vessel wall.  The examiner further stated that hypertensive retinopathy changes were caused by arterial hypertension.  The Board concluded that service connection is warranted for hypertension.  As such resolving all doubt in the Veteran's favor, service connection for an eye disability, diagnosed as mild hypertensive retinopathy changes, as proximately due to service-connected hypertension, is warranted.  38 C.F.R. §§ 3.303, 3.310.  

C. CVA

Contentions

In his June 2012 notice of disagreement (NOD), the Veteran maintained that his CVA was due to his exposure to bombs and explosions, and residuals of a head injury, during active duty in Vietnam.  See 6/6/12 VBMS Correspondence.

In October 2015, the Veteran advised VA that he was hospitalized after a suffering massive stroke caused by an aneurysm.  See 10/22/15 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.

The Veteran's son indicated that doctors advised that the Veteran had an aneurysm for 15 to 20 years before it popped due to high blood pressure in 2004.  See Board Hearing transcript at page 14.

Facts 

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a CVA or aneurysm.  

Post service, a March 1992 VA examiner diagnosed the Veteran with hypertensive cardiovascular disease and left ventricular hypertrophy.  A November 1992 VA medical record reflects the Veteran's high blood pressure and the need to rule out a cerebral aneurysm.  See 3/26/93 VBMS Medical Treatment Record-Government Facility, p. 4.

The Veteran experienced a cerebral aneurysm in December 2006 and was admitted at Centro Medico.  See 5/10/12 LCDM entries, pp. 380, 384; 7/18/17 VBMS Correspondence, pps. 63, 70.  He was treated for a cerebral aneurysm in December 2012.  See 7/18/17 VBMS Correspondence, page 38.

The Veteran experienced a large right ischemic CVA in September 2015 for which he underwent an emergency craniotomy, according to an October 20, 2015 VA medical record (11/2/15 LCDM entry CAPRI (first set), p. 4).  His principal diagnosis was cerebral infarction due to thrombosis of the right middle cerebral artery.  See 5/18/16 VBMS Medical Treatment Record Non Government Facility (2nd set), page 2.

In the October 2016 VA eye disorders examination report, the physician-examiner stated that the Veteran experienced "massive cerebral bleeding due to [a] cerebral aneurysm and arterial hypertension."

A November 2016 VA examiner noted the Veteran's September 2015 history of a large middle cerebral artery ischemic infarct with mass effect upon the adjacent structures.  A giant aneurysm was found on computed tomography angiography.  He was currently bed bound and aphasic and was accompanied by his wife.  The Veteran was able to follow instructions and answer yes or no to questions by moving his fingers.

The examiner stated that the Veteran's records reported headaches in 1982 and that "there is no [service treatment records] . . . that covers 1960's years."  A nuclear scan was performed in July 1983 that was normal for brain scan and flow study.

The examiner opined that the Veteran's CVA was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's reasoning was that it occurred in periods outside of military service (approximately 1982).

Analysis

The November 2016 VA opinion is of limited probative weight because it was not accompanied by any rationale upon which the Board can rely.  See Nieves-Rodriquez v. Peake, 22 Vet. App. at 304 (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Moreover, the examiner's opinion was based, in large measure, on an inaccurate medical history.  The examiner noted that there were no service treatment records that covered the 1960s.  It does not appear that the physician reviewed the Veteran's service treatment records.  The Board cannot rely on this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).

The October 2016 VA physician-examiner, who prepared the eye disorders opinion, reviewed all the Veteran's medical records, including his service treatment records, and stated that his massive cerebral bleeding was due to cerebral aneurysm and arterial hypertension.  The Board determined that service connection is warranted for hypertension.  As such, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's September 2015 CVA was proximately due to service-connected hypertension.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection for his CVA is warranted, as due to service-connected hypertension.  38 C.F.R. §§ 3.303, 3.310.  

D. Back Disability

Contentions

In his June 2012 NOD, the Veteran reported frequently falling in service while running for cover while wearing full gear and injuring his back that caused excruciating pain.

Facts 

Service treatment records show that, when examined for pre-induction in September 1965, mild scoliosis that was not disqualifying was noted.  See 5/15/90 VBMS Medical Treatment Record Government Facility, pages 5-7.  Clinical records do not discuss complaints of, or treatment for, a back disability.

The post service medical evidence includes January and September 1986 VA treatment records that reflect the Veteran's complaints of back pain.  See 5/15/90 VBMS VA 10-10 Form 10-10E, 10-10SH, page 1.

During the April 2012 VA examination, the Veteran gave a history of back problems for 8 years and denied back pain before then.  The examiner diagnosed L5 spondylosis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease that were less likely as not incurred in or aggravated by active service.  The examiner's reasoning was that degenerative disc disease was not scoliosis and not likely due to scoliosis.  The examiner noted that the Veteran did not have any back pain complaints in service or for more than 30 years after separation (as per the absence of medical evidence during that time for a back disorder).  The examiner also opined that the scoliosis was not at least as likely aggravated by the Veteran's military service.

In October 2016, the VA examiner stated that the only evidence of any kind of back examination in the Veteran's service treatment records was in his pre-induction examination performed in December 1965 (an apparent reference to the September 1965 service treatment record) in which scoliosis (mild) (not disqualifying) was noted.  The examiner stated that scoliosis at least as likely as not existed prior to the Veteran's active service and there was no evidence in the medical records showing an absence of scoliosis, therefore it was at least as likely as not a congenital defect.  The examiner explained that scoliosis was an abnormal lateral curvature of the vertebral column (citing Stedman's Medical Dictionary).

According to the examiner, scoliosis of mild degree was not associated with any increased risk of clinical back disease, based on the Veteran's current medical diagnosis and 2012 treatment.  The examiner stated that there was no superimposed back disability documented in the Veteran's service treatment records.  The Veteran's current L5 spondylolysis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disease were less likely as not casually related to his military service.

According to the VA examiner, L5 spondylolysis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease were conditions that typically caused back pain and limitation of range of motion.  During the April 2012 VA examination, the Veteran stated that he began to have back pain approximately 8 years ago.  He also said that he worked for 14 years receiving merchandise at a supermarket chain after military service (a job that involved heavy lifting and repetitive bending while lifting or lowering boxes of merchandise).

The examiner stated that none of the 2 lumbar X-ray reports or the lumbar computerized tomography (CT) scan available in the Veteran's medical record even mentioned that there was scoliosis observed in the body of the report or the impressions of the report.  On physical examination, scoliosis was not observed or mentioned as a diagnosis.  Significant scoliosis (that worsens or becomes aggravated since the initial observation) would be a condition that would be noticed on physical examination and/or on X-rays or CT scans of the lumbar spine, and was apparently not deemed worthy of mention in the radiological reports in the Veteran's medical records or in the examiner's physical examination of the Veteran's back in 2012.  The examiner commented that the mild scoliosis observed in 1965 was less likely than not increased in severity nor has it shown a progression over time.

As to why he rejected the Veteran's reports of symptomatology, the examiner reiterated that the Veteran reported a history of back pain that started 8 years prior to his 2012 VA examination and worked receiving merchandise for 14 years in a job that involved heavy lifting and repetitive bending

Analysis

Given the notation on the September 1965 service treatment record, and in light of the VA examiner's opinion in October 2016, the Board finds that the Veteran's scoliosis was a congenital defect.  The remaining question is whether the congenital defect suffered a superimposed injury during active service.  The Board further finds, as discuss below, that the evidence is clear, that no superimposed injury occurred.

Here, the Veteran's reports of a continuity of symptoms are contradicted by the contemporaneous records that include his own statements to the contrary.  Prior to 2012, he received multiple examinations and evaluations when his medical history was solicited; but he reported no ongoing back problems in service.  In addition, the Veteran reported only an 8 year history of symptoms during the April 2012 VA examination.  

The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d at1335.  If, however, it is determined based on reliable evidence, that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for nearly 20 years after service (until 1986).  This long period without problems weighs against the claim.  Given this record, the reports of a continuity of symptoms are not deemed reliable.

Absent a continuity of symptoms, the Veteran would not be competent to say that a back disability, first demonstrated decades after service, was caused by a disease or injury in service.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331.  In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that lay testimony was competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.; see also, 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.).  Because the Veteran does not have special training or education in the etiology of back disorders, he is not competent in this regard and the Board accords his statements no weight.

The October 2016 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.  The examiner opined that the Veteran's scoliosis was a congenital disorder that did not undergo superimposed injury during active service, and that currently diagnosed L5 spondylolysis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease was less likely than not incurred in or caused by an injury in active service. 

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusions.  In other words, the VA physician did not only provide data and conclusions, he also provided a clear rationale and reasoned analysis that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriquez, 22 Vet. App. at 295.  

The Veteran believes that his claimed back disability is related to his active service, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his back disability to service as opposed to other possible causes.  The VA examiner was well qualified to assess the causes of the back disability in the Veteran's system and provided extensive reasons for his opinion.

There is no competent and credible lay or medical opinion or evidence to refute the VA opinion as to the Veteran's back disability.  After reviewing the pertinent evidence of record, the Board finds that the weight of the probative medical and other evidence of record is, thus, against a finding that a back disability, diagnosed as L5 spondylolysis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease, is related to the Veteran's active service.

In sum, a preponderance of the evidence is against the claim for service connection for a back disability, including L5 spondylolysis and grade I spondylolisthesis of L5/S1 and lumbar degenerative disc disease.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F.3d at 1365.





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for an eye disability, diagnosed as mild hypertensive retinopathy changes, is granted.

Entitlement to service connection for a CVA is granted.

Entitlement to service connection for an eye disability claimed as dry eye syndrome, including epiphora, stenosis of lachrymal punctum, is denied.

Entitlement to service connection for a back disability, including lumbar degenerative disc disease, L5 spondylosis and grade 1 spondylolisthesis of L5/S1 claimed as degeneration of the intervertebral disc, is denied.


REMAND

Records

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2016, the Board directed the AOJ to associate with the Veteran's electronic file all medical records of his fee-basis treatment at Centro de cirujia endovascular at Centro Medico since April 2008.  The Board is unable to locate these records in the file.  Id.  There is no indication that the records are unavailable.  Further efforts to obtain these relevant should be made.

Psychiatric Disability

The November 2016 VA examiner opined that the Veteran's unspecified depressive disorder was not due to or incurred in active military service, or due to service-connected bilateral hearing loss and tinnitus.  The examiner also found that the Veteran had vascular dementia since 2015.  

Given the Board's determination herein, that grants service connection for hypertension, CVA, and mild hypertensive retinopathy, an opinion is needed as to whether the Veteran has a psychiatric disability that is proximately due to or aggravated by these service-connected disabilities.  See 38 C.F.R. § 3.310.

An addendum opinion is needed.

Headaches and Vertigo

The Veteran's wife testified that he had terrible headaches since discharge, mostly because of high blood pressure.  See Board hearing transcript at page e.

Service treatment records show that, in September 1966, the Veteran complained of a headache and dizziness, as well as having a cold.  See 5/15/90 VBMS Medical Treatment Record Government Facility, page 1.

Post service medical evidence includes September 1981 to April 1984 records from St. Luke's Hospital, reflecting treatment for headaches, considered muscle contraction headaches or due to hypertension, and dizziness.  See 10/25/14 VBMS STRs Medical, pp. 13, 64, 85.

A May 1993 VA examiner noted the Veteran's report of having headaches for ten years and diagnosed headaches secondary to uncontrolled high blood pressure.  The examiner did not consider if the headaches had their onset during active service.

Occipital headaches with a need to rule out muscle contraction headaches were noted in January 2006.  See 5/10/12 LCDM entry, p. 429.  Dizziness was noted in July 2006.  See 5/10/12 LCDM entry, p. 411.  A February 2008 VA neuro consult found headaches with tension qualities thought to be chronic daily headaches or headaches from vascular estasia and noted that a endo-vascular evaluation was to be performed the next month.  See 5/10/12 LCDM entry, p. 317.  That evaluation was conducted in April 2008.  An April 11, 2008 fee-basis neurosurgery consult entry indicates that the Veteran was seen that day by Centro de cirujia endovascular at Centro Medico See 5/10/12 LCDM entry, p. 299.  Complaints of dizziness were noted in September 2010.  See 5/10/12 LCDM, p. 122.

The November 2016 VA examiner opined that the Veteran's vertigo and headaches were less likely than not incurred in active service.  The examiner's reasoning was that they occurred in periods outside of military service (approximately 1982).  However, the physician-examiner did not review the Veteran's service treatment records, as discussed supra.  The Board cannot rely on this opinion. 

Given the Board's determination herein, that service connection is warranted for hypertension and the CVA, a new opinion is needed as to whether the Veteran has headaches and vertigo that are proximately due to or aggravated by service-connected disability.  38 C.F.R. §  3.310.

GERD and Erectile Dysfunction

The April 2012 VA examiner noted that the Veteran had a variety of risk factors that can contribute to erectile dysfunction, including a heart condition.  The Veteran also took medications to treat high blood pressure.

In his June 2012 NOD, the Veteran asserted that he had GERD due to medications prescribed by VA physicians.  The Veteran's son offered that the Veteran's GERD was due to medications taken for disabilities including high blood pressure.  See Board hearing transcript at page 4.

In light of the Board's decision to grant service connection for hypertension and a CVA, an opinion is needed as to whether GERD and erectile dysfunction are proximately due to or aggravated by these service-connected disabilities, including medications prescribed for them. 

An addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's electronic file all medical records of his fee-basis treatment at Centro de cirujia endovascular at Centro Medico since April 2008.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the above development, refer the claims file to the VA psychiatrist who provided the November 7, 2016 medical opinion (or another similarly qualified physician) for an opinion as to whether current depressive disorder NOS or vascular dementia is related to service or service-connected hypertension, CVA, and/or hypertensive retinopathy, disabilities.  (A clinical examination should be scheduled if deemed necessary by the examiner.)  The examiner should review the Veteran's claims folder and a copy of this Remand and answer the following questions:

a. is it at least as likely as not (50 percent or greater probability) that the Veteran's vascular dementia is due to a disease or injury during active service?

b. If not, the examiner should comment on whether is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder NOS and/or vascular dementia disabilities are proximately due in whole or part to his service-connected hypertension, CVA, and/or mild hypertensive retinopathy.

c. The examiner should provide reasons for each opinion. 

d. The absence of treatment for a psychiatric disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. Refer the claims file to a VA physician for an opinion as to whether current headache, GERD, vertigo, and erectile dysfunction, disabilities are related to service or service-connected hypertension, CVA, and/or hypertensive retinopathy, disabilities.  (A clinical examination should be scheduled if deemed necessary by the examiner.)  The examiner should review the Veteran's claims folder and a copy of this Remand and answer the following questions:

a. is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo, headaches, erectile dysfunction, or GERD, is due to a disease or injury during active service?

b. If not, the examiner should comment on whether is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo, headaches, GERD, or erectile dysfunction, disabilities are proximately due in whole or part to his service-connected hypertension, CVA, and/or mild hypertensive retinopathy, including medications prescribed for the disabilities?

c. The examiner should provide reasons for each opinion. 

d. The absence of treatment for a vertigo, headache, GERD, or erectile dysfunction, disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

f. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


